DETAILED ACTION
Response to Amendment
This is a non-final office action regarding application number 16/518,092, filed July 22, 2019, is in response to the applicants arguments and amendments filed January 31, 2022. Claims 1, 10, and 15 have been amended. Claims 1-20 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Response to Arguments
Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed October 29, 2021. Applicant’s amendments to claim 15 have been deemed sufficient to overcome the previous 35 USC 101 rejection through the addition of “non-transitory” language, therefore the claim rejection is withdrawn. Applicants amendments to claim 1, 10 and 15, have been deemed sufficient to overcome the previous 35 USC § 103 art rejection through the addition of “and using a disruption risk for the plurality of airports, disruption risks for the subset of aircraft, and a total disruption risk for the air traffic network” as supported by the specification in at least paragraphs [0051-54] and [0063-64]. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections for claims 1-20 have been added below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) and further in view of Arguello (US 20190057327).

Regarding claim 1, Huang teaches a method comprising
receiving weather data for a zone of air traffic control (Paragraph [0006], "The GBMS further includes an airport weather database including airport weather parameters associated with the destination airport and each of the plurality of diversion airports.")
receiving flight tracking data for a plurality of aircraft travelling in the zone of air traffic control (Paragraph [0006], "A ground based monitoring server (GBMS) is configured to communicate with the communication device on the aircraft over a wireless communication channel. The GBMS further includes an aircraft flight parameter database including a plurality of aircraft flight parameters associated with the aircraft.”, here the ground based monitoring system can receive flight tracking data for the aircraft that it is communicating with)
and in response to receiving a diversion trigger from a predictive model predicting a diversion event (Paragraph [0006], "when the destination probability for a successful landing is less than a predetermined destination threshold, select a diversion airport to land the aircraft. The GBMS is further configured to transmit the selected diversion airport to the communication device.", here the predictive model is predicting a low destination probably and generating a diversion trigger)
selecting according to a predictive model new destinations to divert the first aircraft and the second aircraft to (Paragraph [0006], "when the destination probability for a successful landing is less than a predetermined destination threshold, select a diversion airport to land the aircraft. The GBMS is further configured to transmit the selected diversion airport to the communication device.", here the predictive model is selecting a diversion airport to land diverted aircraft at)
wherein the predictive model identifies a first diversion destination as a most-preferred diversion destination and a second diversion destination as a less-preferred diversion (Paragraph [0042-0043], “In a non-limiting embodiment, the GBMS 30 is further configured to transmit the plurality of identified diversion airports to the communication device 20. … so that the flight crew may be provided with more information and make the selection. … In a non-limiting example, the DLPAS 70 identifies the plurality of diversion airports that could each potentially serve as the diversion airport to land the aircraft 12. The DLPAS 70 determines diversion airport probability 78 for each of the identified diversion airports based upon the diversion airport parameters.”, here the system is providing a plurality of airports to any identified aircraft each of the plurality of airports including a diversion airport probability for each, the examiner is interpreting that when the plurality of airports is transmitted the airport with the greatest probability is preferred and airports with lower probability are less preferred).
However, Huang does not explicitly teach determining capacity rates for a plurality of airports or identifying a subset of aircraft from a plurality of aircraft that are to be diverted.
Otto teaches systems and methods for identifying at least one alternate airport including
determining capacity rates for a plurality of airports in the zone of air traffic, based on the flight tracking data (Paragraph [0026], "Static data may include, various types of information related to substantially unchanging aspects/condition of an airport. Static data may include, for example, location information for alternate airports 106-110, capacity and/or specifications of alternate airports 106-110 (e.g., runway parameters, light systems, etc.)") (Paragraph [0030], “Dynamic data may include, without limitation, current and forecasted visibility or visibility information at alternate airports 106-110, landing weather minimums at alternate airports 106-110, non-weather conditions at alternate airports 106-110 (e.g., runway conditions, surface conditions of runways, functionality of lighting, etc.), and traffic density at alternate airports 106-110 (i.e., multiple alternative airports).”, here the system is using both static and dynamic data including capacity information and the current traffic density at individual airports)
	identifying, based on the weather data, the flight tracking data, and the capacity rates, a subset of aircraft from the plurality of aircraft that are to be diverted from original destinations in the zone of air traffic control to new destinations (Figure 2, the system can be seen identifying multiple aircraft) (Paragraph [0021], "More specifically, when aircraft 102 departs from its airport of origin (not shown), a flight plan was provided for aircraft 102 to arrive at destination airport 104 at a particular time. In one or more conditions, aircraft 102 may be diverted from destination airport 104.", here the system is identifying a subset of the tracked aircraft in this case a single aircraft 102 to be diverted from the original destination).
diverting the first aircraft to the first diversion destination and diverting the second aircraft to the second diversion destination (Paragraph [0036], “In the exemplary embodiment, alternate airports 106-110 are prioritized based on the traffic density at the alternate airports 106-110. Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.”¸ here the system is prioritizing alternate airports based on a traffic density including flights that have been diverted from other airports, the traffic density here is a dynamic data metric and is updated regularly, the examiner is interpreting this as including diverting a first aircraft to one airport and subsequently updating the dynamic information to the second aircraft to divert to a second airport with subsequently less traffic density).
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the determining capacity rates for a plurality of airports or identifying a subset of aircraft from a plurality of aircraft that are to be diverted, and diverting aircraft to multiple airports of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).
However neither Huang nor Otto teach wherein the subset of aircraft include a first aircraft and a second aircraft with a lower diversion priority than the first aircraft based on a total disruption metric for the zone of air traffic control, nor making determinations according to a predictive model and using a disruption risk for the plurality of airports, disruption risks for the subset of aircraft, and a total disruption risk for the air traffic network.
Arguello teaches systems and computer-implemented methods that facilitate airline operations and planning management including
wherein the subset of aircraft include a first aircraft and a second aircraft with a lower diversion priority than the first aircraft (Paragraph [0033], “The machine learning component 112 can utilize data received by the input component 106 to score and rank the influencers 107 for insights on optimizing airline operations.”, here the system can use the input data to score and rank influencers which include aircraft, this scoring and ranking system is used to determine a priority for aircraft in order to minimize negative impacts)
based on a total disruption metric for the zone of air traffic control (Paragraph [0046], “The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.”, here the system is using potential points of disruption in airline operations so as to use a scheduling system to revise airline operations in order to optimize operations and reduce disruptions)
according to a predictive model and using a disruption risk for the plurality of airports, disruption risks for the subset of aircraft, and a total disruption risk for the air traffic network (Examiners Note: The specification of the instant application defines total disruption risk as “the diversion management system 110 selects diversion destinations that result in a lowest total disruption to the passengers, crew, and airlines of aircrafts X and Y“) (Paragraph [0036], “Furthermore, the scheduling component 116 can schedule as a function of robustness of the system with respect to disruption, weaknesses or bottlenecks.”) (Paragraph [0046], “The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.”) (Paragraph [0047], “For example, if a certain crew is usually late, the optimization component 502 can generate an inference that this crew will probably be late again, which can be a potential point of disruption in the airline operations. This feedback regarding the tardiness of this crew can come from the feedback during the day of operations when this crew showed up late. The optimization component 502 can use the inference that the crew will probably be late again to direct the scheduling component 116 to schedule in extra time so the crew's tardiness does not disrupt the airline operations.”) (Paragraph [0024], “The techniques and tools described herein can provide a holistic approach to airline operations planning and consider multiple aspects of airline operations (e.g., aircraft, stands, gates, airport curfews, flight deck crew, cabin crew, passenger travel plans, revenue, cost, weather impacts, past performance, etc.) with different time horizons.”, here the system is considering potential disruptions from airports, aircraft, passengers in order to determine a total disruption risk to the entire airline operations including passengers, crew and aircraft). 
Huang, Otto and Arguello are analogous art as they are all generally related to systems and methods to facilitate airline operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the holistic approach to airline operations, disruption prediction and management, and training the models of systems using data of Arguello in the system and method for determining diversion airports of Huang and Otto in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Regarding claim 2, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, Huang further teaches
and in response to receiving a selection of a given candidate new destination for a given aircraft of the subset (Paragraph [0042], "Rather than only transmitting the selected diversion airport to the communication device 20, the GBMS 30 transmits all of the identified diversion airports to the communication device 20 so that the flight crew may be provided with more information and make the selection.") (Paragraph [0036], “In this situation, the DLPAS 70 may select a diversion airport to land the aircraft 12 when the destination probability 72 for a successful landing is greater than the destination threshold 76.”, here the DLPAS is making an airport selection from the plurality of available airports)
updating the capacity rates for the plurality of airports (Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.", here the system is updating the airport parameter database regularly and this could reasonably include any adjusted capacity rates)
and removing the given aircraft from the subset (Figure 2, item 340) (Paragraph [0059], "In a non-limiting embodiment, the method 200 includes block 340 and adjusts a flight management system (FMS) destination based on the selected diversion airport. In a non-limiting embodiment, an FMS destination on the aircraft 12 is adjusted based on the selected diversion airport.", here the system has identified the selected diversion airport and is adjusting the flight management system to select the new destination and therefore the aircraft no longer needs to be diverted and is by proxy removed from the classification of needing to be diverted as can be seen in figure 2 as the process begins again).
However Huang does not explicitly teach transmitting an alert to a flight dispatcher for the zone of air traffic.
Otto teaches systems and methods for identifying at least one alternate airport further comprising transmitting an alert to a flight dispatcher for the zone of air traffic control indicating the subset and corresponding candidate new destinations for each aircraft in the subset (Paragraph [0021], "The methods and system provided herein aid an operator, such as, for example, a pilot, a navigator, a flight control engineer, an air traffic controller, etc., in determining, which of alternate airports 106-110 is preferred and/or a priority over the other alternate airports.") (Paragraph [0040], "When retrieved from memory 16, the preferred alternate airports may be transmitted and/or displayed to an operator.", here the system is defining an operator as including an air traffic controller and the system may transmit or display the alternate airports to an operator).
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting an alert to a flight dispatcher for the zone of air traffic of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 4, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, Huang further teaches
wherein the plurality of airports from which the new destinations are selected comprise a designated subset of the plurality of airports (Paragraph [0042], "In a non-limiting embodiment, the GBMS 30 is further configured to transmit the plurality of identified diversion airports to the communication device 20. Rather than only transmitting the selected diversion airport to the communication device 20, the GBMS 30 transmits all of the identified diversion airports to the communication device 20 so that the flight crew may be provided with more information and make the selection.", here the system has identified a plurality of diversion airports from the plurality of airports and has transmitted the selected diversion airports to the aircraft)
that satisfy operator requirements including one or more of proximity to a current flight route and alternative flights offered by a given aircraft operator (Paragraph [0045], " In a non-limiting embodiment, the DLPAS 70 identifies the plurality of diversion airports to land the aircraft 12 based upon a current position of the aircraft 12. In a non-limiting example, the DLPAS 70 may more heavily weight the proximity of the diversion airport to the aircraft 12 when identifying the diversion airports. All diversion airports within a set radius of the aircraft 12 may be selected which may be particularly useful when the aircraft's 12 fuel is low or in the case of an emergency. ", here the airports are chosen based on airport location which is interpreted by the examiner as including a proximity to the current route).

Regarding claim 7, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, Huang further teaches
wherein the flight tracking data includes an original flight path including an origin and an original destination (Paragraph [0024], "In a non-limiting embodiment, the aircraft flight parameters 42 include at least one of … a flight plan", here a flight plan is interpreted to include an original flight path, an origin and a destination)
and current location information for an associated aircraft of the plurality of aircraft (Paragraph [0024], "In a non-limiting embodiment, the aircraft flight parameters 42 include at least one of ... aircraft position").
However Huang does not explicitly teach that the flight tracking data includes deviation information from the original flight path.
Otto teaches systems and methods for identifying at least one alternate airport where the flight tracking data includes
deviation information from the original flight path (Paragraph [0018], "In several embodiments, communication interface 22 includes one or more of, without limitation, an aviation radio interface, a GPS interface, a network adapter interface, or other interface suitable to send and/or receive information about an aircraft, the location of the aircraft, weather conditions, and/or information related to other aircraft, etc. ... diversion data for one or more aircrafts, and/or other information usable in one or more exemplary methods herein to determine a preferred alternate airport.").
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the flight tracking data includes deviation information from the original flight path of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 9, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, however Huang does not explicitly teach wherein the flight tracking data are Automatic Dependent Surveillance-Broadcast (ADS-B) data.
Otto teaches systems and methods for identifying at least one alternate airport
wherein the flight tracking data are Automatic Dependent Surveillance Broadcast (ADS-B) data (Paragraph [0018], "Additionally, or alternatively, communication interface 22 may be configured to receive air traffic and/or traffic density information, through, for example, ADS-B location information or other similar information").
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the flight tracking data are Automatic Dependent Surveillance-Broadcast (ADS-B) data of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 10, Huang teaches 
a system comprising a processor and a memory storage device including instructions that when executed by the processor provide (Paragraph [0013], "For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.")
determine in real-time diversion likelihoods for each aircraft of a plurality of aircraft diverting to a new destination airport based on weather data and flight tracking data for the plurality of aircraft (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.", here the system is determining the probability of a successful landing and that is interpreted to be analogous to a diversion likelihood) (Paragraph [0055], “From block 280, the method 200 returns to block 110 and continues to monitor the aircraft flight parameters. In this way, the method 200 determines diversion airports for landing an aircraft in adverse conditions. “, Figure 2 shows this process is happening continuously and in real time). 
However, Huang does not teach a disruption prediction module or a recommendation module using the disruption likelihoods.	Otto teaches systems and methods for identifying at least one alternate airport including
determine in real-time a disruption risk for each airport of a plurality of airports being disrupted by diverting aircraft of the plurality of aircraft to an individual airport based on the weather data, flight tracking data, airport operating conditions, and the diversion likelihoods (Paragraph [0036], "Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.") (Paragraph [0037], "Specifically, for example, traffic density data may be used in conjunction with weather information (e.g., visibility information) to determine preferred alternate airports. Additionally, or alternatively, visibility information and/or other dynamic information may be used to prioritize identified preferred alternate airports.", here the system is checking on airport operating conditions, weather data, and traffic density in order to determine if a diverted aircraft will disrupt existing aircraft operations which is interpreted to be analogous to determining a disruption likelihood) (Paragraph [0034], “Dynamic data, for example, may include various types of regularly and/or frequently changing information that may be relevant to identifying preferred alternate airports under various conditions”, here the system is using dynamic or regularly updated information in order to determine disruption likelihood, the examiner is interpreting this as occurring in real time)
output a predefined number of candidate airports, wherein the predefined number of canididate airports minimizes the disruption risk (Paragraph [0040] , "When retrieved from memory 16, the preferred alternate airports may be transmitted and/or displayed to an operator. In one example, processor 14 is situated remotely from aircraft 102, such that the preferred alternate airports are transmitted, via communication interface 22, to aircraft 102.", here the system is transmitting the preferred alternate airports to the aircraft which have been determined based on the previously determined disruption likelihood)
wherein a first aircraft and a second aircraft of the plurality of aircraft are both determined to have a first airport as a preferred diversion destination (Paragraph [0036], “In the exemplary embodiment, alternate airports 106-110 are prioritized based on the traffic density at the alternate airports 106-110. Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.”¸ here the system is prioritizing alternate airports based on a traffic density including flights that have been diverted from other airports, in this scenario the examiner is interpreting it as entirely possible that two aircraft would have an identical primary diversion airport)
wherein the first airport can accommodate one of, but not both of the first aircraft or the second aircraft (Paragraph [0036], “In the exemplary embodiment, alternate airports 106-110 are prioritized based on the traffic density at the alternate airports 106-110. Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.”¸ here the system is prioritizing alternate airports based on a traffic density including flights that have been diverted from other airports, the traffic density here is a dynamic data metric and is updated regularly, the examiner is interpreting this as including diverting a first aircraft to one airport and subsequently updating the dynamic information to the second aircraft to divert to a second airport with subsequently less traffic density)
wherein the first aircraft is provided with the first airport as one of the predefined number of candidate airports and the second aircraft is not provided with the first airport as one of the predefined number of candidate airports (Paragraph [0036], “In the exemplary embodiment, alternate airports 106-110 are prioritized based on the traffic density at the alternate airports 106-110. Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.”¸ here the system is prioritizing alternate airports based on a traffic density including flights that have been diverted from other airports, the traffic density here is a dynamic data metric and is updated regularly, the examiner is interpreting this as including diverting a first aircraft to one airport and subsequently updating the dynamic information to the second aircraft to divert to a second airport with subsequently less traffic density).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a disruption prediction module and a recommendation module using the disruption likelihoods of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).
However neither Huang nor Otto teach determining in real-time a disruption risk for a total air traffic network comprising the plurality of airports and the plurality of aircraft, using the disruption risk for each airport the weather data, the flight tracking data, airport operating conditions, and the diversion likelihoods, minimizing a disruption risk for a total air traffic network based on the first aircraft having a higher diversion priority than the second aircraft based on a total disruption metric for a zone of flight control.
determine in real-time a disruption risk for a total air traffic network comprising the plurality of airports and the plurality of aircraft, using the disruption risk for each airport the weather data, the flight tracking data, airport operating conditions, and the diversion likelihoods (Examiners Note: The specification of the instant application defines total disruption risk as “the diversion management system 110 selects diversion destinations that result in a lowest total disruption to the passengers, crew, and airlines of aircrafts X and Y“) (Paragraph [0033], “In various embodiments, the input component 106 can receive data (e.g., real-time data) regarding state of a subset of the influencers 107. For example, the input component 106 can receive data generated by a set of influencers 107 such as demand forecasting, fleet schedule, route schedule, Mx planning, crew assignment, asset assignment, operations, crew, gate, maintenance, passengers, assets, weather, aircraft crew arrival time and health, airport security, airport ground crew, airline ticket counters, aircraft components, air traffic control, other airplanes and associated influencers, luggage handling, airport trams, airport equipment, cloud-based services, networks and associated hardware/software, regional local and destination ground traffic, emergency response, local and federal authorities and agencies, sensors and like items that have an impact on the airline operations.”, here the system is using real time data from various influencers)  (Paragraph [0036], “Furthermore, the scheduling component 116 can schedule as a function of robustness of the system with respect to disruption, weaknesses or bottlenecks.”) (Paragraph [0046], “The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.”) (Paragraph [0047], “For example, if a certain crew is usually late, the optimization component 502 can generate an inference that this crew will probably be late again, which can be a potential point of disruption in the airline operations. This feedback regarding the tardiness of this crew can come from the feedback during the day of operations when this crew showed up late. The optimization component 502 can use the inference that the crew will probably be late again to direct the scheduling component 116 to schedule in extra time so the crew's tardiness does not disrupt the airline operations.”) (Paragraph [0024], “The techniques and tools described herein can provide a holistic approach to airline operations planning and consider multiple aspects of airline operations (e.g., aircraft, stands, gates, airport curfews, flight deck crew, cabin crew, passenger travel plans, revenue, cost, weather impacts, past performance, etc.) with different time horizons.”, here the system is considering potential disruptions from a plurality of airports, a plurality of aircraft, passengers in order to determine a total disruption risk to the entire airline operations including passengers, crew and aircraft). 
Huang, Otto and Arguello are analogous art as they are all generally related to systems and methods to facilitate airline operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the holistic approach to airline operations, disruption prediction and management, and training the models of systems using data of Arguello in the system and method for determining diversion airports of Huang and Otto in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Regarding claim 11, the combination of Huang, Otto, and Arguello teach the method as described above in claim 10, however Huang does not explicitly teach the instruction when executed by the processor further provide an ETA prediction module configured to determine ETAs for each aircraft diverting.
Otto teaches systems and methods for identifying at least one alternate airport 
wherein the instructions when executed by the processor further determine ETAs for each aircraft diverting each candidate new destination identified based on the weather data and the flight tracking data (Paragraph [0032], "Current visibility information indicates the present and/or more recent information above at alternate airports 106-110 pertaining to visibility, while forecasted information includes the expected visibility condition at an estimated arrival time of aircraft 102 at the respective airport. ", here the system is determining an estimated time or arrival for a plurality of airports and checking the predicted weather at that arrival time) (Paragraph [0027], "Such determination may be based on the location of alternate airports 106-110, the current position of aircraft 102 from the respect one of alternate airports 106-110, fuel reserves of aircraft 102, calculated fuel burn to alternate airports 106-110, etc. Generally, step 206 is provided to determine, based on static data associated with alternate airports 106-110, if aircraft 102 is capable of reaching alternate airports 106-110. The determination may additionally consider weather conditions along a flight plan, such as wind to calculating fuel burn.") (Paragraph [0032], "Current visibility information indicates the present and/or more recent information above at alternate airports 106-110 pertaining to visibility, while forecasted information includes the expected visibility condition at an estimated arrival time of aircraft 102 at the respective airport. ", here the system is determining an estimated arrival time for a plurality of airports based on flight tracking data such as current position and weather conditions along the route).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an ETA prediction module configured to determine ETAs for each aircraft diverting of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 12, the combination of Huang, Otto, and Arguello teach the method as described above in claim 10, Huang further teaches
wherein the instructions when executed by the processor further configure the processor a diversion detection model, to predict when a given aircraft is to be diverted from an original destination based on the weather data, the flight tracking data, and the airport operating conditions (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.")
a new destination prediction model, to identify candidate airports to divert the given aircraft to based on the flight tracking data and airport operating conditions (Paragraph [0029], "For example, the airport weather parameter 62 may describe the current or predicted weather conditions at the airport.") (Paragraph [0043], "The diversion airport probability 78 is a weighted measure of the suitability of the airport for landing the aircraft. For example, airport A may be closer to the aircraft 12 than airport B, but airport B may have a higher diversion airport probability 78 due to better weather conditions.").
While Huang teaches the use of these models by the processor, Huang does not explicitly teach training these models.
Arguello teaches systems and computer-implemented methods that facilitate airline operations and planning management including training systems and models (Paragraph [0039], “Components disclosed herein can employ various classification (explicitly trained (e.g., via training data) as well as implicitly trained (e.g., via observing behavior, preferences, historical information, receiving extrinsic information, etc.)) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) in connection with performing automatic and/or determined action in connection with the claimed subject matter. Thus, classification schemes and/or systems can be used to automatically learn and perform a number of functions, actions, and/or determinations.”)
Huang, Otto, and Arguello are analogous art as they are both generally related to systems and methods to facilitate airline operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include training the models of systems using data of Arguello in the system and method for determining diversion airports of Huang and Otto in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Regarding claim 13, the combination of Huang, Otto, and Arguello teach the method as described above in claim 10, Huang further teaches
in response to receiving the selection, update the airport operating conditions based on the selection (Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.").
However, Huang does not explicitly teach a recommendation module that transmits an alert to a flight dispatcher and is configured to receive a selection of a given airport from the flight dispatcher. 
Otto teaches systems and methods for identifying at least one alternate airport 
wherein the instructions when executed by the processor further configure the processor to transmit an alert to a flight dispatcher associated with a given diverted aircraft that identities the predefined number of candidate airports (Paragraph [0020], “Computing device 10 may be embodied in a variety of different flight plan systems associated with an aircraft and/or an airport for providing, transmitting, and/or displaying alternate airport information to an operator. “) (Paragraph [0021], "The methods and system provided herein aid an operator, such as, for example, a pilot, a navigator, a flight control engineer, an air traffic controller, etc., in determining, which of alternate airports 106-110 is preferred and/or a priority over the other alternate airports.")
and is further configured to receive a selection of a given candidate airport from the flight dispatcher (Paragraph [0024], "processor 14 may be configured to automatically determine aircraft 102 has been diverted based on communication from an air traffic controller.")
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a recommendation module that transmits an alert to a flight dispatcher and is configured to receive a selection of a given airport from the flight dispatcher of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 14, the combination of Huang, Otto, and Arguello teach the method as described above in claim 10, Otto further teaches wherein the instructions when executed by the processor further configure the processor to output the predefind number of candidate airports (Paragraph [0040] , "When retrieved from memory 16, the preferred alternate airports may be transmitted and/or displayed to an operator. In one example, processor 14 is situated remotely from aircraft 102, such that the preferred alternate airports are transmitted, via communication interface 22, to aircraft 102.", here the system is transmitting the preferred alternate airports to the aircraft which have been determined based on the previously determined disruption likelihood).
However neither Huang nor Otto teach wherein the recommendation module includes a plurality of alternative selection models and wherein each selection model is a machine learning model trained to identify one candidate airport.
Arguello teaches systems and computer-implemented methods that facilitate airline operations and planning management 
based on a plurality of alternative selection models corresponding in number to the predefined number of candidate airports (Paragraph [0029], "As illustrated in FIG. 1, the system 100 can comprise processor 102, memory 104, input component 106, model generation component 108, models 110, machine learning component 112", here the system includes a plurality of models)
and wherein each alternative selection model is a machine learning model trained to identify one candidate airport with a lowest disruption likelihood using a different prioritization than other alternative selection models of the plurality of alternative selection models (Paragraph [0046], "The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.") (Paragraph [0034], "The models 110 or the machine learning component 112 can employ artificial intelligence, physical domain expertise and other statistical methods to score and rank components and generate analytics regarding impact of respective influencers 107 on airline operations.", here the system is using a plurality of models in an optimization component which is functioning to making make recommendations to the system to revise airline operations and each these models are further comprised of a machine learning component).
Huang, Otto, and Arguello are analogous art as they are both generally related to systems and methods to facilitate airline operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the recommendation module includes a plurality of alternative selection models and wherein each selection model is a machine learning model trained to identify one candidate airport of Arguello in the system and method for determining diversion airports of Huang and Otto in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Regarding claim 15, Huang teaches 
a non-transitory computer readable storage device including instructions that when executed by a processor of a processing system, cause the processing system to perform an operation comprising (Paragraph [0013], "For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.")
receiving weather data for a zone of flight control (Paragraph [0006], "The GBMS further includes an airport weather database including airport weather parameters associated with the destination airport and each of the plurality of diversion airports.")
receiving flight tracking data for a plurality of aircraft travelling in the zone of flight control (Paragraph [0006], "A ground based monitoring server (GBMS) is configured to communicate with the communication device on the aircraft over a wireless communication channel. The GBMS further includes an aircraft flight parameter database including a plurality of aircraft flight parameters associated with the aircraft.”, here the ground based monitoring system can receive flight tracking data for the aircraft that it is communicating with)
in response to receiving a diversion trigger affecting a first airport (Paragraph [0006], "when the destination probability for a successful landing is less than a predetermined destination threshold, select a diversion airport to land the aircraft. The GBMS is further configured to transmit the selected diversion airport to the communication device.")
updating the flight tracking data to indicate that the first aircraft is diverted from the first airport to the second airport and that the second aircraft is diverted to the third airport (Paragraph [0023], "The aircraft flight parameter database 40 may also be regularly updated to ensure that the aircraft flight parameters 42 are current and accurate.").
However, Huang does not explicitly teach identifying based on the capacity rates a first aircraft to be diverted and in response to determining that a predicted capacity rate satisfies a threshold diverting the aircraft to the second airport and updating the capacity rate for the second airport.
Otto teaches systems and methods for identifying at least one alternate airport including
identifying, based on the weather data, the flight tracking data, and the capacity rates, a first aircraft and a second aircraft from the plurality of aircraft that are originally destined for the first airport are to be diverted (Huang, Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.") (Otto, Paragraph [0026], "Static data may include, for example, location information for alternate airports 106-110, capacity and/or specifications of alternate airports 106-110 (e.g., runway parameters, light systems, etc.), and/or services at alternate airports 106-110 (e.g., airport rescue coverage and hours, etc.).", here Huang is teaching identifying based on weather data and flight tracking data and Otto teaches the inclusion of a capacity rate)
in response to determining that a predicted capacity rate for a second airport in the zone of flight control, based on the flight tracking data, satisfies a capacity threshold for accepting only one of the first aircraft and the second aircraft (Paragraph [0028], "Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110.")
diverting the other one of the first aircraft and the second aircraft to a third airport in the zone of flight control (Page 8, Column 1, Paragraph 4, “When the assignment model formulated in Eq. (3) cannot make feasible assignment of all the registered aircraft, i.e., space is not available at any of the nearby airports for some of the registered aircraft, we do not consider the system to have failed immediately. Instead, we build a waiting queue for the registered but yet unassigned aircraft. According to the available space, e.g., runways, gates, and airspaces, at all the airports, we select the same number of aircraft from the waiting queue to make the assignment. There are many ways to rank the aircraft in the waiting queue, e.g., by registration time, or by remaining miles. For the sake of illustration, we carry out a “first-come first-served” (FCFS) strategy to order the aircraft in the waiting queue according to their registration time.”, here the system is iteratively assigning aircraft to airports based on a ranking system that in this case is “first come first served” but another ranking system could reasonably be applied to the same system, here a first aircraft with a higher ranking will be assigned to a first airport and another aircraft will be assigned to another airport based on its lower ranking)
diverting the first aircraft to the second airport from the first airport and the second aircraft to the third airport when the total disruption metric indicates a lower fuel usage for diverting the first aircraft to the second airport and the second aircraft to the third airport than diverting the second aircraft to the second airport and the first aircraft to the third airport (Page 8, Column 1-2, “The optimization objective formulated in Eq. (3) is only for the sake of illustration, there are many other alternatives in real-world applications. In some programs, the airline company or ATCC aims to minimize the delay costs, e.g., passengers’ delay, by re-routing certain flights. When some unexpected disruptions occur, passengers are inconvenienced and various costs are incurred. From the airline’s perspective, their goal is to minimize the influence caused by disruption, e.g., minimizing deviations from the original schedule. In this paper, we focus more on the uncertainty involved in the re-routing process rather than the optimization objective. Hence, for the sake of illustration, we minimize the total distance travelled by all the assigned aircraft to ensure safe landing within available remaining miles for as many aircraft as possible.”, here the system is capable of determining a course of action in order to minimize a total disruption which in this case is minimizing the total distance traveled for all aircraft which is interpreted by the examiner as minimizing the total fuel costs for all aircraft in the system)
and updating the capacity rate for the second airport and the third airport based on the flight tracking data as updated (Huang, Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.", while Huang does not explicitly teach the capacity rate, it does teach updating the airport data and that could reasonably include the capacity rate taught by Otto).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include identifying based on the capacity rates a first aircraft to be diverted and in response to determining that a predicted capacity rate satisfies a threshold diverting the aircraft to the second airport and updating the capacity rate for the second airport of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).
However neither Huang nor Otto teach determining a plurality of disruption metrics for the first aircraft and the second aircraft based on diversion options or determining using the plurality of disruption metrics a total disruption metric for a air traffic network.
determining a plurality of disruption metrics for the first aircraft and the second aircraft based on diversion options (Paragraph [0033], “In various embodiments, the input component 106 can receive data (e.g., real-time data) regarding state of a subset of the influencers 107. For example, the input component 106 can receive data generated by a set of influencers 107 such as demand forecasting, fleet schedule, route schedule, Mx planning, crew assignment, asset assignment, operations, crew, gate, maintenance, passengers, assets, weather, aircraft crew arrival time and health, airport security, airport ground crew, airline ticket counters, aircraft components, air traffic control, other airplanes and associated influencers, luggage handling, airport trams, airport equipment, cloud-based services, networks and associated hardware/software, regional local and destination ground traffic, emergency response, local and federal authorities and agencies, sensors and like items that have an impact on the airline operations.”, here the system is using real time data from various influencers)  (Paragraph [0036], “Furthermore, the scheduling component 116 can schedule as a function of robustness of the system with respect to disruption, weaknesses or bottlenecks.”) (Paragraph [0046], “The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.”) (Paragraph [0047], “For example, if a certain crew is usually late, the optimization component 502 can generate an inference that this crew will probably be late again, which can be a potential point of disruption in the airline operations. This feedback regarding the tardiness of this crew can come from the feedback during the day of operations when this crew showed up late. The optimization component 502 can use the inference that the crew will probably be late again to direct the scheduling component 116 to schedule in extra time so the crew's tardiness does not disrupt the airline operations.”, here the system is using a plurality metrics to determine various disruption metrics and likelihoods for aircraft, aircrew, passengers, etc.)
determining using the plurality of disruption metrics a total disruption metric for a air traffic network (Paragraph [0024], “The techniques and tools described herein can provide a holistic approach to airline operations planning and consider multiple aspects of airline operations (e.g., aircraft, stands, gates, airport curfews, flight deck crew, cabin crew, passenger travel plans, revenue, cost, weather impacts, past performance, etc.) with different time horizons.”, here the system is considering potential disruptions from a plurality of airports, a plurality of aircraft, passengers in order to determine a total disruption risk to the entire airline operations including passengers, crew and aircraft). 
Huang, Otto and Arguello are analogous art as they are all generally related to systems and methods to facilitate airline operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the holistic approach to airline operations, disruption prediction and management, and training the models of systems using data of Arguello in the system and method for determining diversion airports of Huang and Otto in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Regarding claim 16, the combination of Huang, Otto, and Arguello teaches the method as described above in claim 15, Huang further teaches
wherein the diversion trigger is received from a predictive model in response to the predictive model predicting a diversion event affecting the first airport based on the weather data and the flight tracking data (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.").

Regarding claim 17, Huang, Otto, and Arguello teach the method as described above in claim 15, however Huang does not explicitly teach where the aircraft diversion trigger is received by an aircraft operator in response to a manually reported mechanical or medical issue.
Otto teaches systems and methods for identifying at least one alternate airport wherein the diversion trigger is received from an aircraft operator in response to a manually reported mechanical or medical issue on the first aircraft (Paragraph [0024], "Processor 14 may determine 202 that aircraft 102 has been diverted based on an input from an operator to input interface 20.") (Paragraph [0002], "Conditions necessitating diversion of the aircraft often include, among others, weather conditions, aircraft conditions, emergency situations, destination airport conditions, etc.", here the system is capable of receiving a diversion trigger from an operator in response to a plurality of situations including emergency ones relating to aircraft conditions or passenger medical issues).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include where the aircraft diversion trigger is received by an aircraft operator in response to a manually reported mechanical or medical issue of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 18, the combination of Huang, Otto, and Arguello teach the method as described above in claim 15, Huang further teaches
wherein the second airport and the third airport are selected from a subset of airports in the zone of flight control that satisfy operator requirements including one or more of proximity to a current flight route, repair services offered, medical services offered, and alternative flights offered by a given aircraft operator (Paragraph [0043], "In a non-limiting example, the DLPAS 70 identifies the plurality of diversion airports that could each potentially serve as the diversion airport to land the aircraft 12. The DLPAS 70 determines diversion airport probability 78 for each of the identified diversion airports based upon the diversion airport parameters 56 including at least one of a runway length, an airport location, runway direction, surface wind, airport support facilities, or a combination thereof.", here airport support facilities are interpreted to include medical or repair services that are offered).

Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) further in view Arguello (US 20190057327) and further in view of Baiada (US 9076327).

Regarding claim 3, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, however the combination does not teach wherein the zone of air traffic control includes global flight operations.
Baiada teaches a method and system for predicting airport capacity wherein the zone of air traffic control includes global flight operations (Col 7, lines 1-8, "The method of the present invention involves the continual monitoring of the global, real time forecast and current weather data, current and past landing rates, current and past departure rates, airline schedules, real time demand data, airport information, etc., to better predict the airport capacity, landing direction, landing runway and runways available for a set of specified aircraft, during a specified time period, at a specified airport.", here the system is monitoring global weather and air operations).
Huang, Otto, Arguello, and Baiada are analogous art as they are all generally related to aircraft and airport systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include where the zone of air traffic control includes global flight operations of Baiada in the system and method for determining diversion airports of Huang, Otto, and Arguello in order to better manage assets and improve airport operations (Baiada, Column 2, lines 29-35, “Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).

Regarding claim 5, the combination of Huang, Otto, and Arguello teaches the method as described above in claim 1, Huang further teaches
wherein the new destinations are selected from the plurality of airports based on predicted weather conditions at predicted times of arrival for a given aircraft of the subset each of the new destinations (Paragraph [0029], "For example, the airport weather parameter 62 may describe the current or predicted weather conditions at the airport.") (Paragraph [0043], "The diversion airport probability 78 is a weighted measure of the suitability of the airport for landing the aircraft. For example, airport A may be closer to the aircraft 12 than airport B, but airport B may have a higher diversion airport probability 78 due to better weather conditions.", here the system is using predicted weather conditions to determine whether one airport is better than the other)
However, neither Huang nor Otto teach using a predicted capacity rate for each of the new destinations at an associated predicted time of arrival.
Baiada teaches a predicted capacity rate for each of the new destinations at an associated predicted time of arrival for the given aircraft (Col 7, lines 9-20, " a preferred embodiment of this invention takes the form of a computer program product in a computer readable memory for controlling a processor to more accurately predict the airport capacity, landing direction, landing runway and runways available for a specified set of aircraft, during a specified time at a specified airport", here the invention is predicting a capacity at an airport at a given time which is could be the estimated time of arrival for a given aircraft).
Huang, Otto, Arguello and Baiada are analogous art as they are both generally related to aircraft and airport systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a predicted capacity rate for each of the new destinations at an associated predicted time of arrival of Baiada in the system and method for determining diversion airports of Huang, Otto, and Arguello in order to better manage assets and improve airport operations (Baiada, Column 2, lines 29-35, “Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under a similar rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) further in view of Arguello (US 20190057327) further in view of Baiada (US 9076327) and further in view of Kroen (US 20120218127).

Regarding claim 6, the combination of Huang and Otto teach the method as described above in claim 1, however Huang does not teach determining the capacity rate for a plurality of airports based on flight tracking data, obtaining operating parameters of the plurality of airports included a quantity of active runways, terminals, and hangar berths.
Otto teaches systems and methods for identifying at least one alternate airport
wherein determining the capacity rates for the plurality of airports in the zone of air traffic control, based on flight tracking data further comprises (Paragraph [0028], "Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110.")
obtaining operating parameters for the plurality of airports (Paragraph [0026], "More specifically, static data associated with the plurality of alternate airports 106-110 includes static data associated with one or more of the plurality of alternate airports.")
including a quantity of active runways (Paragraph [0030], "Dynamic data may include, without limitation, current and forecasted visibility or visibility information at alternate airports 106-110, landing weather minimums at alternate airports 106-110, non-weather conditions at alternate airports 106-110 (e.g., runway conditions, surface conditions of runways, functionality of lighting, etc.)", here the system is determining runway conditions which is interpreted to include a quantity of active runways)
a quantity of active terminals (Paragraph [0028], "In another example, capacity of alternate airports 106-110 (e.g., number of gates/stands).", here the system is determining the number of gates/stands and a terminal comprises a plurality of gates therefore if there are no active gates at a terminal it will be interpreted as being inactive). 
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the determining the capacity rate for a plurality of airports based on flight tracking data, obtaining operating parameters of the plurality of airports included a quantity of active runways and terminals of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).
However, neither Huang nor Otto teach observing flight tracking data over a predetermined time period to determine a number of active runways in use at and estimated time of arrival.
Baiada teaches methods and systems to predict airport capacity including 
observing flight tracking data over a predetermined time period (Col 7, lines 29-33, "a means of continuously measuring the actual airport capacity, actual landing direction and actual landing runway for a set of specified aircraft, during a specified time period, at a specified airport to create a historical database of said data")
to determine a number of active runways in use at an Estimated Time of Arrival for a particular aircraft of the subset to the given airport compared to the quantity of active runways (Col 19, lines 42-49, "A unique aspect of this embodiment of the present invention is that it provides a means to accurately predict the airport capacity, landing direction, landing runway and runways available to more accurately convert this new gate time to a manageable control action that can be carried out by the asset managers (the pilots)--speeding-up or slowing-down, as necessary, to arrive at the new gate time and consequently a new cornerpost arrival time (FIG. 5e).", here the system is predicting the number of runways available at a particular gate time, which is interpreted to be an estimated time of arrival).
Huang, Otto, Arguello and Baiada are analogous art as they are all generally related to aircraft and airport systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include observing flight tracking data over a predetermined time period to determine a number of active runways in use at and estimated time of arrival of Baiada in the system and method for determining diversion airports of Huang, Otto, and Arguello in order to better manage assets and improve airport operations (Baiada, Column 2, lines 29-35, “Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).
However none of Huang, Otto, Arguello, or Baiada teach determining a quantity of hangar berths present at a given airport and predicting a number of active terminals and hangar berths in use at the ETA.
Kroen teaches a flight information system and method of use which includes obtaining operating parameter of an airport 
and a quantity of hangar berths present at a given airport (Paragraph [0131], "The alternative action generator may also generate alternative actions for any entity on which there is TIMS data, for example a different hangar facility based on availability, a different fixed base operator based on fuel costs, or a different flight plan or air corridor based on weather or air traffic.", here the system is shown as being able to receive hangar availability information which is interpreted to include a number of hangar berths)
determine a number of active terminals in use at the ETA compared to the quantity of active terminals (Paragraph [0156], " the capabilities and characteristics of the aircraft to be flown, the navigation and physical specifics of the airports, the current and predicted weather, the current and predicted air traffic, and current and predicted airport and surrounding environments operational status may be analyzed, compared and combined in various ways to provide situational awareness.") (Paragraph [0063], "Terminal information for originating, destination and potential intermediary or emergency airports including surface conditions, airport facility conditions, hanger or aircraft parking conditions, ground transportation or connection information, fuel availability and price information and any other available terminal services, conditions, capabilities or disabilities;", here the system is shown to be capable of predicting current and predicted airport operational information such as terminal information)
and a number of hangar berths in use at the ETA compared to the quantity  of hangar berths (Paragraph [0156], " the capabilities and characteristics of the aircraft to be flown, the navigation and physical specifics of the airports, the current and predicted weather, the current and predicted air traffic, and current and predicted airport and surrounding environments operational status may be analyzed, compared and combined in various ways to provide situational awareness.") (Paragraph [0131], "The alternative action generator may also generate alternative actions for any entity on which there is TIMS data, for example a different hangar facility based on availability, a different fixed base operator based on fuel costs, or a different flight plan or air corridor based on weather or air traffic.", here the system is shown to be capable of determining current and predicted future airport operational information including availability of hangar berths.).
Huang, Otto, Arguello, Baiada, and Kroen are analogous art as they are both generally related to aircraft and monitoring and analyzing flight status and weather information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a quantity of hangar berths present at a given airport and predicting a number of active terminals and hangar berths in use at the ETA of Kroen in the system and method for determining diversion airports of Huang, Otto, Arguello and Baiada in order to improve flight crew situational awareness during operations (Kroen, Paragraph [0034], “A real time aviation flight planning aid specifically designed to improve flight crew situational awareness prior to and during operations..”).

Regarding claim 20, claim 20 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) and further in view of Arguello (US 20190057327) and further in view of Zhang (NPL, “Aircraft re-routing optimization and performance assessment under uncertainty”). 

Regarding claim 8, the combination of Huang, Otto, and Arguello teach the method as described above in claim 1, however the Huang does not teach wherein each aircraft is iteratively assigned destinations and wherein the candidate new destinations recommended to each aircraft are updated as the aircraft of the subset are assigned.
Zhang teaches a method for aircraft rerouting optimization and performance assessment wherein
each aircraft of the subset is iteratively assigned selected candidate new destinations (Page 8, Col 2, Paragraph 4, " According to the available space, e.g., runways, gates, and airspaces, at all the airports, we select the same number of aircraft from the waiting queue to make the assignment. There are many ways to rank the aircraft in the waiting queue, e.g., by registration time, or by remaining miles. For the sake of illustration, we carry out a “first-come first-served” (FCFS) strategy to order the aircraft in the waiting queue according to their registration time.", here the system is using a queue to iteratively assign destinations to each aircraft)
and wherein the candidate new destinations recommended to each aircraft of the subset are updated as the aircraft of the subset are assigned to the selected new destinations (Page 3, Col 2, Paragraph (1) - Page 4 Col 1, Paragraph (5), "The DM periodically makes re-routing assignments for all the aircraft that are registered in the system and waiting to be re-routed. The re-routing decision for a particular aircraft requires the corresponding resources to be available and compatible, i.e., the aircraft of a particular size can only land at the airport with available airspace, runway, and gate that are suitable for that aircraft size. The specific assignment algorithm will be developed in Section 2.4. The time instant when the aircraft is re-assigned is called Assignment Time.  After the assignment decision is made, DM sends a message to the assigned airport. When the assigned airport receives the message, it sends an acknowledgement message to DM. It also sends a message to the assigned aircraft to establish further communication for landing. All three messages can be delayed. When the aircraft receives the message from the assigned airport, it sends an acknowledgement message to the assigned airport and starts flying towards the assigned airport. After the aircraft arrives at the assigned airport, the corresponding resources, e.g., gate, runway, and airspace, are released for future assignment. We name the time when the aircraft lands safely as Leaving System Time.", here the system is assigning an aircraft to a particular airport and blocking of the needed resources such as the gate, runway, and airspace so those resources are not assigned to another aircraft.).
Huang, Otto, Arguello and Zhang are analogous art as they are all generally related to aircraft re-routing optimization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein each aircraft is iteratively assigned destinations and wherein the candidate new destinations recommended to each aircraft are updated as the aircraft of the subset are assigned of Zhang in the system and method for determining diversion airports of Huang, Otto and Arguello in order to ensure that the needed resources for the safe landing of the aircraft are available (Zhang, Page 5, Column 1, Paragraph 1 “In order to guarantee the safe landing of the aircraft, all the necessary facilities need to be available. There are several uncertain variables related to the space availability, and these will be introduced in Section 2.3.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662